Title: To James Madison from James Barbour, 10 November 1824
From: Barbour, James
To: Madison, James


        
          Dear Sir
          Novr. 10th. 24
        
        Conformably, to my suggestion on friday, I had another interview with the General on Saturday, and found him still indecisive, as to the time of his visiting Orange. I imagined the uncertainty of his movements was possibly ascribable to the Misses Wright—whose arrival at Monticello was hourly expected. He promised me he would write me in two days—and stated also he would write you in the same time. I have heard nothing from him as yet—or from Jefferson Randolph who was to write me if he could learn the day of his departure—provided the interval was sufficient to enable the people of Orange to assemble. If you have heard from the General—will you be good enough to communicate whatever may be connected with our public movement. With my best respects
        
          James Barbour
        
      